     Case 1:19-cv-00245-MAC Document 1 Filed 06/06/19 Page 1 of 5 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

RODNEY ELLIS,

        Plaintiff
v.                                                    C.A. No.: 1:19-cv-245

MACCOINNICH, INC., D/B/A MACKENZIE’S
PUB and, CHARLES MORTON MACKENZIE,

     Defendants.
__________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, RODNEY ELLIS, by and through his undersigned counsel, sues

Defendants, MACCOINNICH, INC., D/B/A/ MACKENZIE’S PUB, and

CHARLES MORTON MACKENZIE, and in support thereof states as follows:

                              BACKGROUND FACTS

        1.     Plaintiff, RODNEY ELLIS, is an individual residing in Jefferson

County, Texas.

        2.     From 2015 through December 31, 2018, Plaintiff, RODNEY ELLIS,

worked for Defendants as a line cook at the regular rate of $14.00 per hour.

        3.     Plaintiff’s duties included the regular and recurring use of the channels

of interstate commerce, e.g., processing credit/debit cards, interstate telephone calls,

as well as handling goods and products that have moved in interstate commerce.
  Case 1:19-cv-00245-MAC Document 1 Filed 06/06/19 Page 2 of 5 PageID #: 2



      4.     Defendant, MACCOINNICH, INC., D/B/A MACKENZIE’S PUB

operates an Irish pub in Beaumont, Texas.

      5.     At all times material to this complaint, Defendant, CHARLES

MORTON MACKENZIE, operated a business in Jefferson County, Texas, and

Plaintiff’s claims herein arose in Jefferson County, Texas.

      6.     Defendant, CHARLES MORTON MACKENZIE, is an individual who

at all times relevant to this matter acted directly or indirectly in the interest of

Defendant, MACCOINNICH, INC., in relationship to Plaintiff.

      7.     At all times material hereto, Defendant, CHARLES MORTON

MACKENZIE, was the owner of Defendant, MACCOINNICH, INC., D/B/A

MACKENZIE’S PUB.

      8.     At all times material hereto, Defendant, CHARLES MORTON

MACKENZIE, had knowledge of Plaintiff’s work and accepted the benefits of

Plaintiff’s work. Defendant, CHARLES MORTON MACKENZIE, would visit the

business and was active in the operation of the business.

      9.     At all times material to this complaint, Defendant, MACCOINNICH,

INC., D/B/A/ MACKENZIE’S PUB employed two or more employees and had an

annual dollar volume of sales or business done of at least $500,000.00.

      10.    At all times material to this complaint, Defendant, MACCOINNICH,

INC., D/B/A/ MACKENZIE’S PUB was an enterprise engaged in interstate
  Case 1:19-cv-00245-MAC Document 1 Filed 06/06/19 Page 3 of 5 PageID #: 3



commerce, operating a business engaged in commerce or in the production of goods

for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.    At all times material hereto, Defendant, CHARLES MORTON

MACKENZIE, (1) possessed the power to hire and fire Plaintiff, (2) supervised and

controlled Plaintiff’s work schedule or conditions of employment, (3) determined

the Plaintiff’s rate and method of payment, (4) maintained Plaintiff’s employment

records; and, (5) possessed the decision making power to pay overtime owed to

Plaintiff and other employees.          Thus, Defendant, CHARLES MORTON

MACKENZIE, was an “employer” as defined by 29 U.S.C. § 203(d).

                      OVERTIME WAGES UNDER FLSA

      12.    During one or more weeks of Plaintiff’s employment with Defendants,

Plaintiff worked in excess of forty hours. At times, Plaintiff worked up to 60 hours

per workweek while employed by the Defendant, but was never paid any additional

half-time premium for work performed in excess of 40 hours in a workweek.

      13.    Throughout the employment of Plaintiff, the Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      14.    Defendants had knowledge of and approved such work being

performed.
  Case 1:19-cv-00245-MAC Document 1 Filed 06/06/19 Page 4 of 5 PageID #: 4



      15.    As a result of Defendants’ unlawful conduct, Plaintiff has been

damaged.

      16.    Plaintiff is entitled to actual and compensatory damages, including the

amount of overtime wages which were not paid that should have been paid.

      17.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid wages deemed to be owed pursuant to 29 U.S.C. § 216(b).

      18.    The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation for all

hours worked in excess of 40 per workweek.

      19.    Plaintiff is also entitled to an award of reasonable and necessary

attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred

by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment,

against Defendants, MACCOINNICH, INC., D/B/A MACKENZIE’S PUB and

CHARLES MORTON MACKENZIE, jointly and severally, for the following:

      a.     Unpaid overtime wages found to be due and owing;

      b.     An additional amount equal to the amount of overtime wages
             found to be due and owing as liquidated damages;

      c.     Prejudgment interest in the event liquidated damages are not awarded;
Case 1:19-cv-00245-MAC Document 1 Filed 06/06/19 Page 5 of 5 PageID #: 5




   d.    Reasonable attorneys’ fees, costs, expert fees, mediator fees and out
         of pocket expenses incurred by bringing this action pursuant to 29
         U.S.C. §216(b) and Rule 54(d) of the Federal Rules of Civil
         Procedure; and,

   e.     For any such other relief as the Court may find proper, whether at law
   or in equity.


                        JURY TRIAL DEMAND

   Plaintiff, RODNEY ELLIS, demands a jury trial on all issues so triable.

   Respectfully submitted June 6, 2019.

                                   ROSS • SCALISE LAW GROUP




                                   ______________________________
                                   CHARLES L. SCALISE
                                   Texas Bar No. 24064621
                                   Attorney-in-Charge
                                   1104 San Antonio Street
                                   Austin, Texas 78701
                                   (512) 474-7677 Telephone
                                   (512) 474-5306 Facsimile
                                   Charles@rosslawgroup.com
                                   Attorneys for Plaintiff
